Citation Nr: 1035452	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to December 7, 2009, and rated as 70 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO increased the disability 
rating for the service-connected PTSD from 10 percent to 30 
percent, effective from March 31, 2006, the date on which the RO 
received the Veteran's most recent claim for increase.  The 
Veteran's Notice of Disagreement (NOD) expressed disagreement 
with the 30 percent rating assigned for the service-connected 
PTSD.  

In January 2009, the Veteran testified at a personal hearing 
before a Veterans Law Judge sitting at the RO.  A transcript of 
his testimony is associated with the claims file.  In May 2009, 
the Veterans Law Judge who took testimony in the matter issued a 
remand to the RO, via the Appeals Management Center (AMC) for 
additional development of the record.  

After completion of the additional development, but before the 
case was returned to the Board for appellate disposition, the AMC 
issued a rating decision in January 2010 that increased the 
disability rating for the service-connected PTSD to 70 percent 
effective from December 7, 2009.  As the award is not a complete 
grant of benefits, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

Meanwhile, the Veterans Law Judge who presided over the January 
2009 travel Board hearing, and who issued the May 2009 remand, 
has since retired from the Board.  As such, the Veteran was 
afforded another opportunity to appear for a personal hearing 
before a Veterans Law Judge who will decide his case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  In this case, the Veteran did appear for a 
personal hearing before a Veterans Law Judge (VLJ) in January 
2009; however, that particular VLJ has since retired from the 
Board.  The Veteran is entitled to a hearing before a Veterans 
Law Judge who will decide his appeal.  38 U.S.C.A. § 7107(c).  As 
such, the Veteran is entitled to another hearing before a 
Veterans Law Judge, either in person, or via video conference if 
he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  

In a hearing clarification letter, received at the Board in 
September 2010, the Veteran specifically requested to appear for 
a personal hearing before a Veterans Law Judge at the RO.  

In light of the Veteran's request, the case is remanded for the 
Veteran to be scheduled for a travel Board hearing before a 
Veterans Law Judge.  Please note, however, that the Veteran's 
hearing clarification letter specifically requests to appear for 
the hearing at an RO in Indiana/Illinois area as he is 
temporarily located there until December 2010.  This matter is 
referred to the RO for appropriate action.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should appropriately schedule the 
veteran for a travel Board hearing at the 
RO.  Please note that the Veteran is 
temporarily relocated to the 
Indiana/Illinois area until December 1, 
2010 and has requested a hearing at this 
location if scheduled before that date.  
The RO should notify the Veteran and his 
representative of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


